Citation Nr: 0610176	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for total abdominal 
hysterectomy with bilateral salpingo oophorectomy as 
secondary to vaginal infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

The veteran's total abdominal hysterectomy with bilateral 
salpingo oophorectomy is not related to the veteran's service 
connected history of vaginitis.


CONCLUSION OF LAW

Total abdominal hysterectomy with bilateral salpingo 
oophorectomy is not proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for total 
abdominal hysterectomy with bilateral salpingo oophorectomy 
as secondary to vaginal infection.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes that the 
discussions in the rating decision and the statement of the 
case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter of June 2003, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in November 2003.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

A VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  A VCAA notice was 
not provided to the appellant before the RO decision.  In the 
present case, the Board finds that there was no prejudice to 
the appellant.  The VCAA notice has afforded the claimant a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In other words, the claimant was 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  The appellant was 
given the VCAA notice letter and was given an ample 
opportunity to respond.  The veteran has not claimed any 
prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in June 2003 specifically described the evidence needed 
to substantiate the claim and requested that the appellant to 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that since the 
appellant's claim is being denied, therefore, no disability 
rating or effective date would be assigned, so there can be 
no possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient records, and a VA 
medical opinion.  The veteran was afforded a video hearing.  
The Board concludes that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Criteria

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2005).  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In a June 2003 VA examination, after examining the veteran 
and reviewing the claims files, the examiner entered a 
diagnosis of total hysterectomy with bilateral salpingo-
oophorectomy.  The examiner opined that "[a]s in the 
operative report [the total hysterectomy with bilateral 
salpingo-oophorectomy] was done secondary to chronic pelvic 
pain due to endometriosis.  Therefore, it is less likely than 
not that the veteran's total abdominal hysterectomy with 
bilateral salpingo-oophorectomy was related to the veteran's 
nonspecific vaginitis with condylomata in service."

In a November 2003 rating decision the RO granted service 
connection for history of vaginitis.  

First, the Board notes that the veteran has not claimed that 
her total abdominal hysterectomy with bilateral salpingo-
oophorectomy was incurred in or aggravated by service, but 
has limited her appeal to secondary service connection.  She 
argues that her total hysterectomy is related to a service-
connected disease or injury.  She has asserted that her 
service connected history of vaginal infections lead to her 
hysterectomy.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen, supra.   Thus, in this case, in order to 
warrant service connection for total abdominal hysterectomy 
with bilateral salpingo-oophorectomy on a secondary basis, 
the evidence must show that the veteran's service-connected 
history of vaginal infections either caused or aggravated her 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy.  

The Board notes that the veteran's diagnosis of total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
is not in question.  The remaining question to be answered is 
whether the veteran's total abdominal hysterectomy with 
bilateral salpingo-oophorectomy was caused or aggravated by 
the service connected history of vaginal infections.  

The veteran has alleged that the gynecological problems that 
lead to her total abdominal hysterectomy with bilateral 
salpingo-oophorectomy started while in service and continued 
after her release from active duty.  She has also submitted 
numerous internet articles which she claims prove that there 
is a relationship between the vaginal infections she had in 
service and her total abdominal hysterectomy with bilateral 
salpingo-oophorectomy.  The Board notes that the appellant is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to her 
through her senses. Layno, 6 Vet. App at 470.  However, as a 
lay person, she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

As to the internet articles, the Board finds that they are 
not competent evidence of a relationship between the 
veteran's service connected vaginal infections and her total 
abdominal hysterectomy with bilateral salpingo-oophorectomy.  
Assuming that this information qualifies as a "medical" 
article or treatise, the Board notes that such articles or 
treatises "can provide important support when combined with 
an opinion of a medical professional."  Mattern v. West, 12 
Vet. App. 222, 228 (1999); accord Sacks v. West, 11 Vet. App. 
314, 317 (1998).  However, such treatise evidence must 
discuss generic relationships with a degree of certainty so 
as to demonstrate, under the facts of a specific case, at 
least a "plausible causality," based upon objective facts, 
rather than on an unsubstantiated lay medical opinion.  
Sacks, supra, at 316-17; accord Timberlake v. Gober, 14 Vet. 
App. 122, 130 (2000) (recognizing that "[medical] treatise 
evidence must 'not simply provide speculative generic 
statements not relevant to the veteran's claim'") (quoting 
Wallin v. West, infra); see also Mattern v. West, 12 Vet. 
App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509, 513-
14 (1998).  In this case, however, the text evidence 
submitted by the veteran is not accompanied by any supportive 
medical opinion from a medical professional.  Additionally, 
this information is generic in nature, and it fails to 
demonstrate a relationship between this veteran's service 
connected history of vaginal infections and her total 
abdominal hysterectomy with bilateral salpingo oophorectomy.  
See Timberlake, supra.  For these reasons, the Board must 
find that the text evidence submitted by the veteran does not 
contain the level of specificity to constitute competent 
evidence of a claimed medical nexus between this veteran's 
service connected history of vaginal infections and her total 
abdominal hysterectomy with bilateral salpingo oophorectomy.  
Sacks, supra, at 317 (citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The only competent medical evidence regarding a relationship 
between the veteran's service connected vaginal infections 
and her total abdominal hysterectomy with bilateral salpingo-
oophorectomy is a VA examiner's opinion of June 2003 which 
states that "it is less likely than not that the veteran's 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy was related to the veteran's nonspecific 
vaginitis with condylomata in service."  The VA examiner's 
opinion was rendered after a review of the claims file and an 
examination of the veteran.  

Therefore, the Board finds that the VA examiner's opinion is 
competent.  It is uncontradicted by any other competent 
opinion.  The veteran's assertions that her service connected 
vaginal infections caused her total abdominal hysterectomy 
with bilateral salpingo-oophorectomy is not supported by the 
evidence of record and is not competent.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for total abdominal hysterectomy with bilateral salpingo 
oophorectomy as secondary to vaginal infection.  Because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply. 38 U.S.C.A. § 5107(b) (West 2002). See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). See also 38 
C.F.R. § 3.102 (2002).

ORDER

Service connection for total abdominal hysterectomy with 
bilateral salpingo oophorectomy as secondary to vaginal 
infection is denied.



____________________________________________
MILO H. HAWELY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


